Rule IX. of this court, governing petitions for rehearing, is as follows:
"IX. Application for a rehearing in any cause, unless otherwise ordered by the court, shall be made by petition to the court, signed by counsel and filed with the clerk within fifteen days from the date on which the opinion in the cause is filed. Such petition shall briefly state the grounds upon which counsel relies for a rehearing, and show either that some question decisive of the case and duly submitted by the counsel has been overlooked by the court, or that the decision is in conflict with an express statute or controlling decision, to which the attention of the court was not called, either in brief or oral argument, or which has been overlooked by the court, and the question, statute or decision so overlooked must be distinctly and particularly set forth in the petition. No oral argument will be allowed on an application for a rehearing, except upon direction of the court, but if such application is granted, the cause shall be assigned for rehearing, and the clerk shall notify both parties or their counsel of the time when such rehearing will be had, and such time may be given for argument or brief as the court shall allow."
The petition for a rehearing in this case is largely a restatement of the grounds relied upon by counsel for the defendant in his assignment of errors. To this extent we will not consider the matters thus presented, as we gave these questions the *Page 356 
most careful and painstaking consideration when they were first submitted.
Counsel for the defendant are mistaken in stating that this court has decided, in this case, that a defendant must set out in his motion for a new trial the improper evidence admitted, and give the names of the witnesses, where evidence is complained of; and must set out, in his motion for a new trial, the specific instructions given by the trial court complained of. We believe that this would be the better practice, but we have not announced any such doctrine as applicable to the preparation of motions for new trials. In order to make this matter so plain that no one can misunderstand it, we now declare that what was said in the opinion upon this subject was limited exclusively to the presentation of such questions in this court, as ground for reversal. In this case counsel for defendant did not, in their brief or oral arguments, point out to this court a single specific error in the ruling of the trial court upon these questions. It was to this deficiency that the court was calling attention. We now repeat that general objections of this character, in this court, will not be considered unless, as was done in this case, the court, of its own motion, examines the record in detail. In considering this case, this court spent several days in trying to find out what counsel was objecting to. This labor was increased from the fact that there is no index to the record which covers 810 pages. It is the duty of counsel to have their records properly indexed, and then to point out to this court the specific errors complained of. If it is not sufficient to allege in general terms that there is error in the record, and then expect the court to find it if possible. It might as well be understood at the beginning that this court will presume that proceedings in courts of record are regular, and that the party who assails this regularity must point out clearly the specific irregularity complained of. In other words, when attorneys come before this court and seek a reversal they must be able to place their fingers upon the place that hurts. A reading of the opinion rendered will show that this court did not overlook any of the opinions of the Supreme Court of Oklahoma *Page 357 
Territory, but that the cases referred to in the petition for a rehearing were cited, and discussed, and distinguished from the case at bar.
Counsel are in error in stating, in their petition for a rehearing, that this court has held that the evidence in support of their plea of former jeopardy should have been stricken from the record. This court held that their plea upon its face did not present the question of former jeopardy, and that the plea, not the evidence, should have been stricken from the record, and as to the correctness of this conclusion we have no doubt.
Counsel challenge the jurisdiction of the Criminal Court of Appeals to determine this case, upon the ground that before the creation of the Criminal Court of Appeals this case had been carried by writ of error to the Supreme Court. This contention is fully answered by section 170 (Bunn's Ed.) of the Constitution, which is as follows:
"The appellate jurisdiction of the Supreme Court shall be co-extensive with the state, and shall extend to all civil cases at law, and in equity, and to all criminal cases, until a Criminal Court of Appeals, with exclusive appellate jurisdiction in criminal cases shall be established by law." (Const. art. 7, § 2.)
When the Criminal Court of Appeals was established by the Legislature, then the appellate jurisdiction of the Supreme Court in criminal cases ceased. That court then had no power to make any order in a criminal case then pending before it on appeal, except to transfer it to the Criminal Court of Appeals, as provided by law. In transferring this case, with all other criminal cases upon its docket, to this court, the Supreme Court practically held that it had lost jurisdiction of these cases, and that all appellate jurisdiction in such cases was vested exclusively in this court. This matter is too plain for argument. The statement of these things amounts to the demonstration of the jurisdiction of this court.
We are not unmindful of the awful conditions which surrounded this defendant. We do not blame his counsel for doing all in their power to save him from the consequences of his crime. *Page 358 
The fact that they have not been able to do so is in no manner their fault, but we could not disturb the verdict and judgment in this case without doing great violence to the laws of the state, and committing a crime against society.
Petition for rehearing denied.